Citation Nr: 9910700	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-30 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as a heart murmur.

2.  Entitlement to service connection for an eye disorder, 
claimed as chronic conjunctivitis by aggravation with 
secondary macular degeneration, glaucoma, pseudophakia, 
esotropia, and blepharitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from April 1941 to 
October 1945.

The instant appeal arose from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Nashville, Tennessee, which denied claims for service 
connection for conjunctivitis and a heart murmur.  At that 
time, nonservice connected pension benefits were granted for 
bilateral glaucoma with macular degeneration with visual 
acuity of less than 5/200 as well as special monthly pension 
for aid and attendance on account of blindness.  This case 
was remanded by the Board of Veterans' Appeals (Board) in 
January 1998 for further development.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no evidence of a heart murmur or any other heart 
disorder in service or within one year of discharge.

3.  The veteran currently has a grade IV/VI systolic ejection 
murmur which is nondisabling.

4.  The veteran is presently diagnosed with valvular heart 
disease; however, the medical evidence of record reveals that 
it is age-related and did not exist in service or within one 
year thereafter.

5.  Chronic, bilateral conjunctivitis preexisted service.

6.  There is no competent medical evidence that the 
preexisting chronic, bilateral conjunctivitis increased in 
disability during service.


CONCLUSION OF LAW

Claims for service connection for a heart disorder, claimed 
as a heart murmur, and an eye disorder, claimed as chronic 
conjunctivitis by aggravation with secondary macular 
degeneration, glaucoma, pseudophakia, esotropia, and 
blepharitis, are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 1110 and 1131, compensation will be 
provided if it is shown that the veteran suffers from a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Moreover, 
service medical records must show the claimed disability and 
there must be medical evidence that links a current 
disability with events in service or with a service-connected 
disability.  Montgomery v. Brown, 4 Vet.App. 343 (1993).

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  The Board finds that this requirement has not been 
satisfied for the veteran's claims for entitlement to service 
connection for a heart disorder, claimed as a heart murmur, 
and an eye disorder, claimed as chronic conjunctivitis by 
aggravation with secondary macular degeneration, glaucoma, 
pseudophakia, esotropia, and blepharitis.

The veteran's April 1941 service entrance examination noted 
"conjunctivitis, chronic, simple, bilateral, slight 
symptomatic, not disabling."  Examination of the 
cardiovascular system was noted to be normal.  The veteran 
asserts that his service discharge examination noted that he 
had a heart murmur; however, there are no other service 
medical records in the claims folder.  

Attempts to develop additional service medical records have 
been unsuccessful.  A December 1994 record from the National 
Personnel Records Center (NPRC) noted that the veteran's 
discharge and dental examinations could not be reconstructed.  
In a December 1994 written statement in response to a request 
for further information regarding any treatment for his 
claimed disorders in service, the veteran stated that he 
"was not treated for any illness while in the military."  A 
January 1995 record from the NPRC noted that a search of sick 
reports dated from May to October 1945 of the 1st Infantry 
Training Battalion, 1st IARTC, Company B, Camp Gordon, 
Georgia, where he was stationed when he was told he had a 
heart murmur, revealed negative results.

In a February 1995 written statement, the veteran again 
stated that he had received no eye treatment in service but 
that after service his eyes had gradually worsened.  The RO 
developed private medical evidence from the veteran's 
treating physicians.  A May 1995 statement signed by Dr. M. 
S. Wise, Jr., indicated that he had last examined the 
veteran's vision in 1957.  His vision was noted to be 
consistent with his age, and chronic conjunctivitis was 
present.  A September 1992 written statement from Dr. R. C. 
Hall reported that he had seen the veteran for many years 
prior to 1992.  Dr. Hall noted that the veteran had bilateral 
macular destruction with best visual acuity of less than 
20/400.  He had also treated the veteran for controlled 
glaucoma, and he considered the veteran permanently legally 
blind.  Nonservice-connected pension benefits have been 
granted for bilateral glaucoma with macular degeneration with 
visual acuity of less than 5/200 as well as special monthly 
pension for aid and attendance on account of blindness.

Treatment records from the Omega Eye Care Center dated from 
April 1993 to May 1994 revealed a history of retinal 
detachment surgery, a history of cataract surgery, a history 
of primary open-angle glaucoma, a history of age-related 
macular degeneration, a history of presumed ocular 
histoplasmosis syndrome, a history of blepharitis with 
secondary allergic conjunctivitis, status post pseudophakia 
with secondary yttrium aluminum garnet, intraocular pressure 
with stable control, and status post ALT.

An attempt to develop VA treatment records from the Memphis, 
Tennessee, VA Medical Center (MC) were unsuccessful.  During 
his July 1996 personal hearing, the veteran testified that 
during service he spent 28 months on Ascension Island, a dry, 
barren, volcanic island, and that the island's climate 
irritated his conjunctivitis.  He stated that he began to 
have vision problems around 1956, and that around 1989 he was 
declared legally blind.  The veteran also testified that he 
did not have any heart problems prior to service, and that he 
first realized he had a heart murmur when he was informed by 
the military physician.  At some time after discharge, he 
indicated that his heart was treated by a physician, but he 
could not specify the date of this treatment.

In August 1996 the veteran underwent a VA heart examination.  
He reported that he had a "fluttering" in his chest in 
service, although he could not recall what precipitated the 
sensation.  He indicated that the sensation was initially 
bothersome and then wore off.  The veteran reported incidents 
of "heart skipping" over the years, and his wife reported 
that he had irregular heartbeats at night which improved over 
time.  He stated that his heart "fluttered" when he "gets 
nervous" and described it as a sensation of tingling and 
vibration in his left chest which lasts 3 to 4 minutes.  He 
also reported a chest sensation like a "streak of 
lightening" across his chest.  He denied shortness of breath 
and syncopal episodes but said he felt weak.  The episodes 
occurred 1 to 3 times per day irrespective of level of 
exertion.

The veteran reported an aching sensation all over the chest 6 
or 7 years ago which was diagnosed as gallstones and resolved 
with surgery.  He reported a long history of borderline 
hypertension, and he had begun taking medication for that 
problem 1 year previously.  He denied dyspnea on exertion, 
paroxysmal nocturnal dyspnea, or orthopnea.  He could walk a 
mile without discomfort, and he denied ever stopping due to 
shortness of breath, chest discomfort, or palpitations.

On physical examination, blood pressure was 155/65, pulse was 
72, neck was without thyromegaly, and the heart had regular 
rate and rhythm.  A III/VI systolic murmur was heard.  
Electrocardiogram showed normal axis and intervals, and there 
were no ischemic changes.  The diagnoses were well-controlled 
hypertension and a heart murmur.  The examiner reviewed the 
claims folder and could not discern when the heart murmur 
began.

An August 1996 eye examination noted a history of chronic 
conjunctivitis since childhood.  The veteran reported that 
his visual problems began in 1955 when he began to see 
double.  The examiner reviewed the file and noted that the 
veteran had been treated for "many years" for age-related 
macular degeneration, cataracts, and glaucoma.  Visual acuity 
on the right did not improve with correction and was hand 
motion at one foot of distance and J14 at near.  The left eye 
was counts fingers at 2 feet and J14 at near, uncorrected, 
and counts fingers at 4 feet and J14 at near, corrected.  

External examination showed mild blepharitis of the lids 
without trichiasis.  The conjunctiva were essentially normal.  
The cornea was clear, the anterior chamber was deep and 
clear, and the right pupil was somewhat irregular due to a 
surgical procedure.  Pupils reacted sluggishly, extraocular 
muscle function revealed a right esotropia, and he had full 
rotation.  The cornea was clear with mild scarring 
inferiorly, and there were posterior chamber intraocular 
lenses present in both eyes.  He did not complain of 
diplopia.  The diagnoses were severe age-related macular 
degeneration; chronic, uncontrolled open angle glaucoma; 
pseudophakia; right esotropia; and blepharitis.  The loss in 
visual acuity was primarily attributed to the macular 
degeneration and secondarily to the glaucoma.  The examiner 
could not relate either of those disorders or the decreased 
visual acuity to conjunctivitis or blepharitis.

Pursuant to the Board's January 1998 remand, the veteran was 
asked to provide information concerning whether he was 
involved in combat with the enemy during his World War II 
service.  In any case where a veteran was engaged in combat 
with the enemy during a period of war, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

The Board concludes that the veteran was not engaged in 
combat with the enemy and therefore that 38 U.S.C.A. 
§ 1154(b) is not for application in this case.  First, the 
veteran has not contended that he was ever engaged in combat 
with the enemy.  In a May 1998 written statement he asserted 
that while he served on Ascension Island they were only put 
on alert once due to a submarine sighting.  Second, a May 
1998 written statement from a man who reported serving on 
Ascension Island also did not state that they were ever 
engaged in combat with the enemy.  Third, the veteran's 
service separation record did not show that the veteran was 
awarded any combat citations.  Attempts to develop the 
veteran's service personnel record from NPRC were 
unsuccessful.

In October 1998 the veteran's heart was reexamined in order 
to provide an opinion as to whether the heart murmur was 
present in service and whether it was currently disabling.  
The examiner reviewed the claims folder.  A grade IV/VI 
systolic ejection murmur was heard on examination.  The sound 
disappeared as the examiner listened further up the carotid 
artery.  Electrocardiogram showed essentially normal results.  
An echocardiogram performed in August 1996 showed normal left 
ventricle function and borderline left ventricular 
hypertrophy.  The aortic valve was sclerotic and mildly 
stenotic, and trace mitral regurge and trace aortic 
insufficiently were also detected.  A repeat echocardiogram 
in October 1998 showed that the aortic stenosis had remained 
mild.  An August 1996 Holter monitor showed rare (5 in a 24-
hour period) ventricular premature contractions and 
occasional atrial premature contraction with no sustained 
supraventricular tachycardia.  

The assessment was palpitations related to atrial premature 
contractions and supraventricular ectopics and degenerative 
aortic valve disease with mild aortic stenosis related to 
aortic sclerosis and dyspnea on exertion, functional class 2.  
The examiner concluded that the palpitations were present in 
service based on the veteran's history; however, the examiner 
stated that they were not disabling.  The valvular disease 
was determined to be age-related and therefore unlikely to be 
present in service.

Pursuant to the Board's remand, in October 1998 the veteran 
was reexamined by the VA eye examiner who had examined him in 
August 1996 in order to provide an opinion as to whether the 
veteran's pre-existing chronic conjunctivitis was aggravated 
in service.  The examiner noted that the veteran's eyes were 
essentially unchanged since the last examination, and he 
noted that the veteran had chronic blepharoconjunctivitis in 
both eyes.  He opined that the conjunctivitis was not 
aggravated by service.

Heart disorder

Certain chronic diseases, including hypertension and all 
forms of valvular heart disease, may be service-connected if 
manifested to a degree of 10 percent or more within one year 
after separation from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (1998).

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that he has a current heart 
murmur disability that began in service or that his currently 
diagnosed valvular heart disease or hypertension was manifest 
to a compensable degree within one year of separation from 
service, his heart disorder claim must be deemed not well 
grounded and therefore denied.

The available service medical record does not show a heart 
murmur or any heart disorder in service.  In addition, the 
current medical evidence does not show evidence that the 
heart murmur, which the veteran stated he has had since 
service, is disabling.  According to the VA physician in 
1998, the veteran's heart murmur was "not disabling" and 
his other current heart problems were determined to likely 
not have been present in service.  Absent the showing of a 
current disability, service connection is not warranted.  See 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992) (absent 
"proof of a present disability there can be no valid claim").

The veteran was diagnosed with degenerative aortic valve 
disease during his 1998 VA heart examination; however, the 
medical evidence indicates that this disease was not present 
in service or manifest to a compensable degree within one 
year of separation.  The VA examiner opined that the valvular 
heart disease was age related and was unlikely to have been 
present in the 1940s.

The Board is cognizant of the appellant's contentions.  
However, as he is not a medical expert, he is not competent 
to express an authoritative opinion regarding any medical 
causation of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for a heart disorder.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  Whereas the Board 
has determined that the appellant's claim for service 
connection is not well grounded, VA has no further duty to 
assist the appellant in developing facts in support of that 
claim.   Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  

Here, the appellant had not made VA aware of specific, 
additional evidence that is not of record which could serve 
to well ground his claim.  The RO fulfilled its obligation 
under section 5103(a) in a January 1996 statement of the case 
which informed the appellant that the reason his claim for a 
heart disorder had been denied was that there was no record 
of a chronic heart murmur subject to service connection.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of this claim, it must 
be considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1997 & 1998).  Since 
this claim is not well grounded, it must, accordingly, be 
denied.  Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. 
Brown, 6 Vet.App. 14 (1993).

Eye disorder

The Board also finds that the veteran's preexisting 
conjunctivitis was not aggravated by service.  While the 
veteran will generally be considered to have been in sound 
condition when examined, where obvious or manifest evidence 
demonstrates that an injury existed prior to service, the 
presumption will not apply.  38 C.F.R. § 3.304(b) (1998).  
The clear evidence of record, including the service entrance 
examination, private medical evidence, and the veteran's 
statements shows that the veteran had chronic, bilateral 
conjunctivitis prior to service.

In order for a grant of service connection for 
conjunctivitis, the medical evidence must show that the 
veteran's preexisting conjunctivitis increased in disability 
during service.  38 C.F.R. § 3.306 (1998).  There is no 
evidence, including medical evidence, of increase in 
disability of conjunctivitis in service.  As noted above, 
numerous attempts to develop additional service medical 
records were unsuccessful.  In any event, the veteran has 
stated that he did not receive treatment for his 
conjunctivitis in service.  Finally, a VA examiner who had 
reviewed the claims folder and examined the veteran concluded 
that the preexisting conjunctivitis was not aggravated by his 
time in service.  Thus, the evidence of record does not show 
that the veteran's preexisting conjunctivitis was aggravated 
in service.

The veteran has been diagnosed with numerous other eye 
disorders.  However, none of these disorders has been linked 
to service.  The veteran stated that he did not begin having 
vision problems until about 1956, over 10 years after his 
separation from service, and a record from a private 
physician who treated the veteran's eyes during that time 
concurs.  The veteran's decreased visual acuity was 
attributed to age, namely age-related macular degeneration, 
and glaucoma, in the August 1996 VA examination report.  
Further, the examiner opined that the decreased visual 
acuity, the age-related macular degeneration and the glaucoma 
were not related to conjunctivitis.  As he has not presented 
medical or competent evidence which would justify a belief by 
a fair and impartial individual that it is plausible that any 
eye disorder other than conjunctivitis was present in service 
or is attributed to service, his eye disorder claim must be 
deemed not well grounded and therefore denied.

The Board is cognizant of the appellant's contentions.  
However, as he is not a medical expert, he is not competent 
to express an authoritative opinion regarding any medical 
causation of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for an eye disorder.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  Whereas the Board 
has determined that the appellant's claim for service 
connection is not well grounded, VA has no further duty to 
assist the appellant in developing facts in support of that 
claim.   Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  

Here, the appellant had not made VA aware of specific, 
additional evidence that is not of record which could serve 
to well ground his claim.  The RO fulfilled its obligation 
under section 5103(a) in a January 1996 statement of the case 
which informed the appellant that the reason his claim for an 
eye disorder had been denied was that there was no evidence 
that the preexisting conjunctivitis worsened in service.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of this claim, it must 
be considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1997 & 1998).  Since 
this claim is not well grounded, it must, accordingly, be 
denied.  Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. 
Brown, 6 Vet.App. 14 (1993).

ORDER

Claims for entitlement to service connection for a heart 
disorder, claimed as a heart murmur, and an eye disorder, 
claimed as chronic conjunctivitis by aggravation with 
secondary macular degeneration, glaucoma, pseudophakia, 
esotropia, and blepharitis, are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

